DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is  objected to because of the following informalities:  
Claim 10, line 10, “a second goodness of fit” should change to –the second goodness of fit--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 3, “FTIR” is indefinite.
Claim 10, line 8, “FTIR” is indefinite.
Claim 1 is  rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. 
Claim 1 is drawn to a process for identifying an unknown compound in a sample, using a chromatography and spectrometry system. However, the features of the claim do not recite any step or steps that appear to be related to identifying an unknown compound in a sample, using a chromatography and spectrometry system. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a spectrometry system and a computer system.
Allowable Subject Matter
Claims 1-19  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior art of record teaches or suggests the computer system applying a first goodness of fit threshold value to generate a list of potential candidates; identifying a reference peak in a second FTIR spectral region that is outside of the primary FTIR region; the computer system performing a second regression analysis to generate a second goodness of fit metric for comparing the reference peak in the second FTIR spectral region with a corresponding spectral peak in the spectra of the potential candidates; and eliminating from the list of potential candidates those candidates for which a second goodness of fit is below a second threshold value and those for which the reference spectrum peak, scaled by a regression coefficient, is greater than the corresponding spectral peak in the spectra of the potential candidates. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 10, none of the prior art of record teaches or suggests a computer system that performs a regression analysis on sample spectral features and reference spectral features in a primary region to generate a goodness of fit metric, applies a first goodness of fit threshold value to generate a list of potential candidates, performs a second regression analysis to generate a second goodness of fit metric for comparing the reference peak in a second FTIR spectral region with a corresponding spectral peak in the spectra of the potential candidates, and eliminates from the list of potential candidates those candidates for which a second goodness of fit is below a second threshold value and those for which the reference spectrum peak, scaled by a regression coefficient, is greater than the corresponding spectral peak in the spectra of the potential candidates. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Himberg et al.  (US Patent 6,555,821) discloses a method for detecting and measuring volatile components of expired gas by the use of low resolution Fourier transformed infrared (FT-IR) spectrometry. The low resolution FT-IR spectrometry proved precise and accurate for measurement of ethanol in human breath. Laboratory measurements support the assumption that methanol and also methanol-ethanol combinations can be reliably analyzed. The measured spectra are saved and can be analyzed later on. This is invaluable, not only for identifying unknown compounds, but also for medicolegal purposes, but does not expressly disclose the above features of claims 1 and 10.
Wyatt et al. (US Patent 10656128) disclose a method is provided for analyzing a sample and identifying species using chromatography and spectrometry. Possible candidate species to be used in a regression analysis are selected for consideration based on their retention indices in a chromatography column and peak locations in an infrared spectrum. By using such a selection process, the number of combinations of species to be used in the regression analysis can be significantly reduced. The species and respective concentrations in the sample are identified by using an iterative process with regression analysis and minimizing least squares errors between a sample spectrum and a computed spectrum associated with selected candidate species., but does not expressly disclose the above features of claims 1 and 10.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862